Dismissed and
Memorandum Opinion filed January 14, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-01090-CR
____________
 
ALEXANDER MARTINEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 180th District Court
Harris County, Texas
Trial Court Cause No. 720592
 
 
 

M E M O R
A N D U M   O P I N I O N
            A jury convicted appellant of aggravated robbery, and on May
13, 1996, the trial court sentenced appellant to confinement for fifty years in
the Institutional Division of the Texas Department of Criminal Justice.
Appellant filed a timely notice of appeal, and the appeal was assigned to this
court and docketed under our number 14-96-00645-CR. The appeal was transferred
to the Eleventh District Court of Appeal pursuant to a docket equalization
order from the Texas Supreme Court. On March 29, 1998, appellant’s conviction
was affirmed. See Martinez v. State, No. 11-96-00166-CR, 1998 WL
34193652 (Tex. App.—Eastland Mar. 26, 1998, no pet.) (not designated for
publication). On August 24, 1998, the Eleventh Court of Appeals issued its
mandate of affirmance.
            On October 23, 2009, appellant filed a new notice of appeal,
asserting newly discovered evidence. We lack jurisdiction over this attempted
appeal. The exclusive post-conviction remedy in final felony convictions in
Texas courts is through a writ of habeas corpus pursuant to article 11.07 of
the Code of Criminal Procedure. See Tex. Code Crim. Proc. Ann. art.
11.07 (Vernon Supp. 2009); Ater v. Eighth Court of Appeals, 802 S.W.2d
241, 243 (Tex. Crim. App. 1991). 
            Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Christopher.
Do Not Publish—Tex. R. App. P.
47.2(b).